﻿63.	
As has become customary each year at this time, the general debate gives us the invaluable opportunity to summarize the political and economic situation in the world as it has developed since the last session and thus to assess together the progress achieved by the Organization in the interval.
63. We wish first to welcome very warmly the delegation of the republic of Saint Christopher and Nevis on its admission as the 158th Member of the Organization. We offer that brotherly country a welcome to our midst, and we know that we can count on its contribution in the common search for the advent of a better world of solidarity and peace.
66.	When the Charter of the United Nations was adopted 38 years ago the most urgent task given to the Organization was the establishment of peace in a world devastated and exhausted by a great war. Since that time the Organization has constantly and untiringly worked to create a political and economic framework which would be better for mankind. In spite of that noble ideal, the certainty of living in peace is still beyond our grasp today. Indeed, a review of recent years shows that the principles laid down in the Charter have not been respected, just as certain achievements have remained inconclusive. Violence, conflicts with no declaration of war, the temptation to resort to the threat or use of force, the unbridled pursuit of selfish interests by certain Members of the Organization—these are all irreconcilable with the restraint and moderation which should be the dominant characteristics of our time. They destroy the universal dream of the development of the whole of mankind and the flourishing of the human person in the enjoyment of fundamental rights.
67.	The deep tensions and murderous conflicts which thus characterize international life make us aware, first, of the hegemonistic struggles undertaken by the major Powers which, under the pretext of strengthening their security, ceaselessly pursue the arms race despite their public statements in favour of detente and peace. These tensions also testify to the persistence of the other scourges of colonialism and	that most repugnant and barbaric form of racism. Finally, we have the selfishness of partisans of the present economic order, and that is not the least of the causes of the crisis situation which the world is experiencing today, whether in southern Africa, especially Namibia, Iraq and Iran, the Middle East or South-East Asia, to mention just the main areas.
68.	In southern Africa we note with regret that interference by the major Powers and their attempts to impose solutions in keeping with their own strategic interests are complicating and delaying the settlement of the last colonial questions, particularly the question of Namibia.
69.	Regarding Namibia, we note that in spite of Security Council resolutions 435 (1978), 439 (1978) and 532 (1983), this problem remains at an impasse because of the introduction of matters which are totally unrelated to the process of decolonization. My country remains convinced that peace in Namibia can be achieved only within the framework of the strict implementation of the United Nations settlement plan. That is why my delegation rejects any linkage between the accession of Namibia to national sovereignty and the departure of Cuban troops from Angola. Those troops are in Angola under bilateral agreements concluded in complete sovereignty and in conformity with Article 51 of the Charter of the United Nations.
70.	Still speaking of Africa, my country continues to be concerned over two hotbeds of tension there, Western Sahara and Chad. In this connection I shall leave it to others to recall the efforts made by the head of State of Gabon, Mr. Omar Bongo, concerning negotiations in these disputes. I hope that, thanks to the structures already established by the Organization of African Unity, the parties to these conflicts will finally agree to sit at the same table to settle these problems through dialogue, in order to bring peace and security to the whole of the African continent.
71.	Two brother countries, Iraq and Iran, with which Gabon has excellent relations, are still fighting. This means an indefinite prolongation of the suffering of the 
peoples in that region. Once again we solemnly appeal to the leaders of those two brother countries to put an end, through a negotiated solution, to this war which is a dangerous threat to peace and security in the entire Gulf region and which contains the seeds of a world conflagration. Moreover, we hail all those who are concerned with and aware of the need for establishing a climate of peace in these two countries and who work untiringly to that end. I refer in particular to the Islamic Peace Committee for its sustained efforts to reach a just, honourable and definitive solution to this conflict. We also commend the tireless efforts of the Secretary-General to achieve that solution. Similarly, we congratulate the International Red Cress Committee which, in spite of many obstacles, is continuing to carry out its humanitarian mission.
72.	In the Middle East, Israel's systematic refusal to recognize the legitimate rights of the Palestinian people constitutes an inadmissible hindrance to the process of detente in the region. It must be remembered that the right to independence and self-determination implies taking into account the direct aspirations of the peoples involved. No just and lasting peace is possible in this part of the world until Israel realizes that the use of force will never be able to shake the determination nor the will of a people seeking self-determination and independence.
73.	Gabon, for its part, reaffirms its total support for the relevant resolutions of the United Nations concerning the rights of the people of Palestine.
74.	I would reiterate that peace in the region remains closely linked to the negotiated settlement of the Palestinian problem, and it also involves the recognition of the right of each of the peoples in this region to live in peace and security within secure and internationally recognized boundaries.
75.	With reference to the situation in Lebanon, in the same region, we call upon all the parties to exercise statesmanship and good will and to examine the situation realistically, in order to put an end to the martyrdom of the Lebanese people, who should be the sole master of their own destiny. We also support the efforts of President Amin Gemayel to enable Lebanon to recover sovereignty over the whole of its territory, free from any foreign military presence of any origin.
76.	In South-East Asia, peace remains linked to the solution of the problem of Kampuchea. The solution to this problem must involve respect for the principles of territorial integrity, non-interference in the internal affairs of other States and the non-use of force.
77.	The same is true of Afghanistan, which should be left free to determine its own destiny, and of the Korean peninsula where we have always hoped to see the peaceful reunification of the country without foreign interference. We accordingly endorse the steps taken by the Secretary- General to resolve the crises which are disrupting these regions, in particular by obtaining guarantees on the non- use of force against the political independence of any of those States.
78.	It goes without saying that the world is following with concern the various tensions and conflicts which are becoming an increasing threat to the future of all mankind. We might well ask whether detente and disarmament are now mere illusions. The escalation of the arms race has taken on a new dimension, both quantitatively and qualitatively, because of the lack of will of the major Powers who have the technology and capital.
79.	In 1982 the military expenditures of the United States and the Soviet Union alone, with their respective alliances—the North Atlantic Treaty Organization and the Warsaw Pact—accounted for close to two thirds of all the military expenditures recorded in the entire world, or over $700 billion. That money would have been better spent on the pressing development needs, thus contributing to banishing the spectres of poverty, misery and hunger which even today are still causing the deaths of thousands and thousands of men, women and children.
80.	Furthermore, the lack of a clear political will on the part of the major Powers with regard to such a vital question for mankind means that the development of new nuclear and conventional weapons continues uninterrupted and the negotiations on disarmament in the United Nations have not led to any agreement.
81.	It is clear that this widespread arms race and the need for the developing countries to devote large amounts of money to their own defence increase the political and economic dependence of those countries on the more militarily powerful States and deprives them of substantial resources which could have been devoted to improving the living standards of their peoples. Nevertheless, in a spirit of optimism, my country endorses the work already being done in disarmament with hope of inducing the parties to adopt a much more conciliatory and positive attitude.
82.	Unfortunately, it is not just political problems with which we are concerned. Indeed, the international economic situation, characterized by a world-wide depression whose well-known causes are both circumstantial and structural, is, especially for the third world countries, a continuing cause of anguish and anxiety, fully justified recently by the annual report of the World Bank, which emphasizes the bleak prospects for our economies.
83.	Beyond the circumstantial aspects, the Gabon delegation believes that this crisis is above all structural because of the rigid positions systematically adopted by the wealthy countries in refusing to adjust their economic structures to the new requirements of today's world economy.
84.	The slowdown in world trade, more particularly between North and South, is such that many developing countries, especially in Africa, are seriously affected by this crisis because of the precariousness of their economic structures, which are very dependent upon a small number of commodities, or even on a single commodity. In 1980, for example, of the 32 non-oil producing countries deriving more than 50 per cent of their export income from a single one of the 18 products listed in the Integrated Programme for Commodities, 20 were African. As a result, their economies are extremely vulnerable to fluctuation in the prices of their export products. Indeed, since the end of the last world war, relative commodity prices have dropped by over 14 per cent, falling to their lowest level ever. One ton of coffee or one ton of cotton, for example, now permits the purchase of only half the capital goods that could have been purchased in exchange for them 20 years ago.
85.	The present crisis is so serious that the developing countries are forced to postpone implementation of their programmes for economic and social development or purely and simply to give them up.
86.	The deterioration in the terms of trade resulting from the fluctuations in the prices of raw materials has gravely compromised the savings and investment capacities of the poor countries, thus increasing their indebtedness, which now amounts to more than $600 billion. At the same time, the servicing of their debts has suffered the blow of too-high interest rates. At present it amounts to more than $100 billion—a figure clearly higher than the capital now coming into their economies. Moreover, 
there has been a net decrease, in real terms, in the official development assistance.
87.	The perpetuation of the present crisis situation is a serious obstacle to the economic independence of these countries and works against their self-sustaining and self-reliant development, as defined in 1980 in the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa and in the Final Act of Lagos. Thus, if the crisis is to be overcome and the world economy to be started up again, it is important not only to promote the idea of the creation of a new liquidity to make profound changes in the present international economic system, but also to determine where the responsibility lies. And there cannot be the slightest doubt that it is the industrialized countries of the North which have this responsibility; their sole watchword must be: to trade a bit more with the third world in order to bring about the complete integration of the South in international trade.
88.	In this regard, many readjustments must be made in the world economy, in the general interest. That requires a global approach to the problems between the developed and the developing regions, in order to draw up the blueprints for joint action in the areas of commodities, manufactured goods, currency and finance.
89.	With regard to primary commodities, we are convinced that putting the Common Fund for Commodities into effect is still the driving force for the implementation of the Integrated Programme for Commodities. This is a body based on a new concept. It is both integrated, because it seeks to co-ordinate the financing of various policies for the stockpiling of commodities, and global, because in addition to price stability it meets the concern for managing the supply of commodities by greater participation in processing, marketing and transport. These aspects account for the innovative nature of the Fund.
90.	As for manufactured and semi-manufactured products, everything must be done to establish a new international division of labour based on the necessary complementarity between countries at different levels of development.
91.	In respect of monetary and financial problems, the present indebtedness of the third world countries requires a redefinition of assistance. Thus, the diversity of the channels used to ensure the transfer of real resources necessitates joint efforts by developing and developed countries. The need for large-scale action to restructure the debt of the developing countries, such as the establishment of some financing facility or the partial or total cancellation of the debt of the least developed countries, is based on the idea that the disequilibrium in the developing countries' balance of payments arises not so much from an excess of demand as from basic rigidities, the elimination of which implies accelerated growth and diversification of the productive structure.
92.	At the same time, we must not lose sight here of the necessity for, on the one hand, strengthening the resources of IMF by urging the United States Congress to agree on 30 November this year to increase United States contributions to the Fund and, on the other hand, closer co-operation between the Fund and the World Bank when a country has trouble coping with its structural deficiencies and with the current excessively high interest rates. Naturally, this requires reworking the structures of the Bank, as well as broadening the role of the Fund, which up to now has limited itself to assisting in the rescheduling of balances of payments rather than acting as an arbiter of the world monetary system.
93.	Hence, the proposals and solutions advocated in the common interest should be global. The developing countries are calling for international economic relations based on equal rights, with priority being given to joint efforts and multilateral agreements.
94.	The present impasse in the global negotiations and, even more striking, the failure last June of the sixth session of the United Nations Conference on Trade and Development once again demonstrate the industrialized countries' negative attitude and their inability to take urgent joint measures to overcome the general crisis and to strengthen the world economy in the interest of all. Faced with that obstinate desire of some countries to freeze the North-South dialogue, the developing countries must understand that in order to fight poverty and seriously develop their economies they must strengthen their unity and mutual assistance, increase their self-sufficiency and promote South-South co-operation. To enable the developing countries to achieve those goals the developed countries are duty bound to honour the commitments they have made in various international forums as part of the International Development Strategy for the Third United Nations Development Decade. Thus, their agreement to the rapid relaunching of global negotiations would significantly contribute to implementing that Strategy.
93. The task, we agree, is immense and difficult. Nevertheless, we have no doubt but that this thirty-eighth session of the General Assembly will harness its energies above all in order to achieve substantial progress in the areas of political and economic relations, disarmament and the settlement of open or still-brewing conflicts which threaten collective peace and security. That, in any event, is the deep conviction of the Government of Gabon and its head of State, Mr. Omar Bongo.
96.	I could not finish this address without paying a sincere tribute to the Secretary-General and to all those who, like him, are devotedly contributing to the achievement of the noble ideals of the Charter of the United Nations and to the safeguarding of its fundamental principles.
97.	May I also express my delegation's wholehearted appreciation and thanks to Mr. Imre Hollai, Deputy Foreign Minister of Hungary, for the selflessness and competence with which he fulfilled his duties.
98.	And, finally, how could I not take this opportunity to congratulate Mr. Illueca on his election to the presidency of the thirty-eighth session? His election is testimony not only to his outstanding talents as a statesman but also to the great esteem and respect which the international community as a whole has for his country, linked to my own by that same determination to pursue the useful work already begun by his predecessors with admirable courage and determination, in order to contribute, within the great family of the peoples of the United Nations, to the safeguard of the ideals of peace, freedom and independence. We are already assured that under his presidency the Organization will have even more outstanding successes and that even more important steps will be taken along the road of the permanent quest for the peace and security which mankind so desperately wants.
99.	These congratulations are also addressed to the other members of the General Committee, whose collaboration will be most valuable to the President. It is also a pleasure for me to assure the President of the complete co-operation of the delegation of Gabon in ensuring that the work of the thirty-eighth session will conclude successfully.






























 
 
 

